Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 1 of 56

IN THE UNITED STATES DISTRICT C()URT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JOHN DOE
c/o Mincey Fitzpatrick Ross, LLC :
1500 John F. Kennedy Boulevard, Suite l525 : CIVIL NO.
Philadelphia, Pennsylvania l9102 :
Plaintiff, :
vs. : JURY TRIAL DEl\/IANDED

UNIVERSITY C)F THE SCIENCES
600 s 43rd street
Philadelphia, Pennsylvania l9lO4

 

Defendant.
INTRODUCTI()N
l. Plaintiff John Doel (“John”) brings this action for breach of contract, violation of Title
lX, and other related claims.
2. This case arises out of the decision of the University of the Sciences (the “University” or

“USciences”) to impose the disciplinary sanction of expulsion against John Doe in violation of
the Plaintiff’ s statutory and contractual rights.

,I_?~A_BI_IEHS
3. Until January 18, 2019, John was a student at the University.

a. John currently resides in Philadelphia, Pennsylvania.

b. John had completed 3 1/2 years of coursework at the University before being
Wrongfully expelled He needs approximately 20 additional credits to obtain his

 

l The parties have agreed to the use of pseudonyms for the plaintiff_, accusers and Witnesses to
protect their privacy. lndeed, The disclosure of John Doe’s identity will cause the student
irreparable harm as this case involves matters of the utmost personal intimacy, including
education records protected from disclosure by the Family Educational Rights and Privacy Act
(“FERPA”), 20 U.S.C.§1232g; 34 CFR Part 99.

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 2 of 56

undergraduate degree

c. At the time of his expulsion, John was a Biomedical Science maj or with a
Microbiology minor and a 3.29 cumulative GPA.

d. John Doe has paid a significant amount of money to the University in the
expectation of receiving an education and a degree.

4. The University of the Sciences is a private university.
a. The University was founded in l82l as the first school of pharmacy in North
America. The University has a total undergraduate enrollment of approximately

l,200 students

b. The University has a principal place of business at 600 South 44th Street,
Philadelphia, Pennsylvania l 9 l 04.

5. The University, at all times material hereto, acted by and through its agents, apparent
agents, ostensible agents, servants, employees, workmen and/or representatives who were acting
in the course and scope of their respective agency or employment and/or in the promotion of the
University’s business, mission and/or affairs, including, but not limited to Jessica Rickmond,
Title lX Coordinator, for University, Joseph Kalin, Title IX Investigator for University, and
Anne E. Kane, Esq., an attorney retained by University to investigate the alleged incident
involving J olin Doe.

JURISDICTION AND VENUE

 

6. This case arises, in part, under the laws of the United States, specifically Title lX of the
Education Amendments of 1972 (Title IX), 20 U.S.C. §§ l68l et seq. Accordingly, this Court
has jurisdiction in this matter pursuant to 28 U.S.C. §§ l33l and l343. This Court has
supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over all other claims in this case, as the
claims are so related to claims in the action within such original jurisdiction that they form part
of the same case or controversy under Article III of the United States Constitution.

7. This Court is an appropriate venue for this cause of action pursuant to 28 U.S.C. § 1391.

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 3 of 56

The University is located in this district and a substantial part of the events or omissions giving
rise to the claim occurred in this district.
w

Title IX Background
8. On April ll, 2011_, the Obama Era U.S. Education Department's Office of Civil Rights
sent a “Dear Colleague Letter” to colleges and universities
9. The Dear Colleague Letter indicated that, in order to comply with Title IX, colleges and
universities must have transparent and prompt procedures to investigate and resolve complaints
of sexual misconduct and required schools to adopt a “more likely than not" burden of proof in
cases involving sexual misconduct
10. l\/loreover, the Dear Colleague Letter states that schools should “minimize the burden on
the complainant” and suggested that schools should focus more on victim advocacy.
ll. After the Dear Colleague Letter was published_, many schools changed their sexual
assault and sexual harassment policies and procedures
12. In response to pressure from Office of Civil Rights and the White House, educational
institutions like the University limited procedural protections afforded to male students like John
in sexual misconduct cases.
13. In September 2017, the Education Department rescinded the Dear Colleague Letter of
2011 and issued new interim guidance on how to investigate and adjudicate allegations of
campus sexual misconduct under federal law.
14. Among other things_, the interim guidance notes that schools should provide written
notice to the responding party of the allegations, including sufficient details and adequate time to

prepare a response before any initial interview.

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 4 of 56

15. On November 16, 2018, the Education Department proposed further rules to address the
lack of basic elements of due process and fundamental fairness
16. The proposed rules would require schools to operate with the presumption of innocence
of the responding party throughout the grievance process
17. lt would require written notice of allegations and an equal opportunity to review all
evidence collected for both parties.
18. lt would require the right to cross-examination, subject to "rape shield" protections and a
live hearing where cross-examination would be conducted throuin the parties' advisors
19. Notably, to promote impartial decisions, schools would not be allowed to use a "single
investigator" or "investigator-only" model.
20. Despite this new guidance_, the University has continued use of a sexual misconduct
policy with fundamentally flawed procedural protections, leaving responding parties such as
John unreasonably vulnerable to unjust outcomes.

THE DISCIPLINARY PROCEEDINGS AGAINST JOHN DOE

John Doe and Jane Roe 1

 

21. ln the fall semester of 201 7, John and lane Roe l (“Jane l”) had known each other for
over one year and maintained a nonsexual friendship

22. On or about November 3, 2017, John and Jane l had an exchange on Snapchat about Jane
l’s “open relationship” with her then boyfriend.

23. John and Jane l had been talking about Jane needing someone to provide physical

affection in the absence of her boyfriend who attended another school.

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 5 of 56

24. John asked if Jane l’s boyfriend would be okay with someone giving his girlfriend
affection. Jane l said he would be. John volunteered to provide her with the wanted attention
and invited her to his home.

25. Jane l accepted and arrived at John’s home between ll pm and 12 am that night.

26. Jane l would later recount that once she arrived, John took her up to his room and the
two began kissing. After 15-20 minutes, Jane l performed oral sex on John. The two then
engaged in foreplay and had intercourse. John used a condom during intercourse

27. After having sex, the two fell asleep. At the time_, John had significant hip issues that
prevented him from sleeping through the night. The two woke, engaged in foreplay and had sex
at least two more times Prior to the last encounter, John told Jane l that he had run out of
condoms.

28. The two remained in bed and engaged in foreplay. As they had done before, at some
point they began to have sex. After about l or 2 minutes of penetration, Jane l said something

like “that’s not for you.” John then immediately stopped.

29. J olin was confused and felt awkward. The two made small talk but not about what Jane l
had said.
30. Jane 1 later recounted that she then went back to sleep and stayed in bed with John until

she was awoken at 6 am by her alarm. However, John recalled that after sex, he and Jane l made

small talk before getting dressed and Jane l leaving.

31. John walked Jane 1 to the door and Jane l walked to her dorm and immediately went to
sleep.
32. Neither John nor Jane l consumed any alcohol or drugs on that night.

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 6 of 56

33. John and Jane l continued to interact after this night, with their interactions becoming
less frequent over time.

34. l\/lore than nine months later, Jane 1 and a sorority sister that the University labeled as
Wl or Witness 1, made a report with the University that John had sexual intercourse with Jane l
on November 3-4, 2017 without her consent.

35. Specifically, Jane l alleged that the final sexual encounter that morning was not
consensual because John did not have a condoni and that he had forced himself inside of her by
pinning her down with his legs

36. Despite policies and regulations prohibiting students from disclosing information about a
report or complaint of sexual misconduct, Jane l, Wl and others were permitted and encouraged
by the University to disclose information about lane l’s complaint to others in an effort to find

other women willing to make a complaint against John.

 

37. Through these efforts, Jane Roe 2 (“Jane 2”) was convinced to file a complaint against
John.

John Doe and Jane Roe 2

38. As of January 14, 2018, John and Jane 2 had been maintaining a casual and consensual

sexual relationship. The previous semester, they had sex approximately 10 times John and Jane
2 would arrange via text or after having met up at parties to go to John’s home to have sex. Jane
2 later recounted that the relationship was not exclusive and they both were “seeing” other
people.

39. On January 14, 2018_, John and his roommates were hosting a party to which he invited

Jane 2 and her friends

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 7 of 56

40. When she arrived, John asked Jane 2 if she wanted to stay the night and she said yes
Because John had hosting duties for the party, he and Jane 2 did not hang out together but he did
see her periodically during the party.

41. Later that night, Jane 2 was injured on the dance floor when she was elbowed_, fell down,
and came up with a bloody nose. Jane 2 was upset and a friend, labeled by the University as W4,
took her to the second floor bathroom to help clean up her bloody nose. John was near the
bathroom and left his hosting duties to help Jane 2. John again asked Jane 2 if she wanted to stay
the night and she again responded yes John asked Jane 2 if she would like to go his room,
which was also on the second floor. Jane 2 accepted

42. John took Jane 2 to his room and they sat on the bed and talked Jane 2 was embarrassed
about her nose and John spent time trying to make her feel better about it. John then left the
room briefly to make sure that someone had taken over his hosting duties When John returned,
he and Jane 2 began having sex on his bed John recalls Jane 2 being an active participant and
her being fully engage the entire time. As on previous occasions that they had sex, Jane 2
occasionally got on top of and straddled John.

43. After sex, John and Jane 2 went to sleep. Jane 2 then woke John and told him that she
wanted to leave. The two got dressed and John walked Jane partially back to her dorm. As they
left, around 2 am, the party was winding down and several of the partygoers, including W4,
walked behind John and lane 2.

44. Several people who interacted with Jane 2 that night, including W4, stated that Jane did
not appear intoxicated

45. On August 30, 2018, lane 2 made a report to the University that she had passed out in

John’s room the night of the January 14, 2018 party and woke up to John having sex with her.

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 8 of 56

Jane 2 made this report shortly after learning that her sorority sister Jane l had made a complaint
against John.

The University’s Flawed lnvestigation

 

46. On August 30, 2018, the University Title lX coordinator, though investigator Joseph
Kalin, notified John that a formal investigation was being initiated into allegations of non-
consensual sexual intercourse with complainants Jane Roe 1 and Jane Roe 2, pursuant to the
University’s Sexual Misconduct Policy (the “policy”). A true and correct copy of the policy is
attached hereto as Exhibit A.

47. Specifically, John was given a Notice of Sexual Misconduct lnvestigation. The Notice
gave the names of the accusers and stated that John was being charged with “Sexual Assault l ~
Non-Consensual Sexual lntercourse.” However, the Notice did not provide John with any
specifics about the allegations against him.

48. When the University’s investigation began in August 2018, John had spent the entire
summer of 2018 studying to take the September 01, 2018 l\/ledical College Admission Test
(“MCAT”) in anticipation of attending l\/ledical School after graduation Upon learning of the
investigation but having no idea what he was actually accused of doing, the stress John endured

forced him to skip the exam and forfeit the $315 registration fee.

49. That same day, the University issued a No Contact Order to John to stay away from Jane
1 and Jane 2.
50. Under the policy, a formal investigation will be initiated if, after conducting the initial

review of a formal complaint, the Title lX Coordinator determines that the allegation, if

true, would constitute a violation of the policy. Exh. A at 2.9.9.

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 9 of 56

51. After lane l and Jane 2 made their formal complaints against John on August 24, 2018
and August 30, 2018 respectively, Kalin determined that the allegations would constitute a
violation of the policy and a formal investigation was initiated

52. Although the University asserted to John that they were acting according to the policy,
they did anything but.

53. The formal investigation did not comply with the policy or any of the University’s
procedures as the University did not conduct separate investigations into the separate, unrelated
claims against John.

54. Instead, the University investigated both claims against John at the same time, allowing
information obtained in relation to one claim to unfairly taint the other claim and vice versa.

55. 'l` he University“s policy utilizes the “single-investigator model” whereby a single
investigator is given the power to interview accusers the accused, and witnesses; make findings
of fact; and determine whether a violation of the policy has occurred using a preponderance of
the evidence (i.e., more likely than not) standard Exh. A at 2.10.2

56. On September 5, 2018, the University retained attorney Kane of the law firm Schnader
Harrison and Segal & Lewis LLP to be the sole investigator and issue a determination

57. According to the policy, the investigator will interview witnesses provided by both the
complainant and respondent, those identified by other witnesses and any other persons the
investigator considers it proper to interview. Exh. A at 2.10.7.

58. The stated purpose of the interviews is to gather and assess information about the

incidents at issue in the complaint. not to solicit general information about either party’s

character. Exh. A at 2.10.5.

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 10 of 56

59. However, l\/ls Kane and the University used the witnesses in this matter in ways that

eroded any sense of fairness due process and equity.

60. l\/ls. Kane and the University misused the witnesses and violated the University’s own

policy in the following ways:

a)

b)

d)

Several witnesses including Jane 1, were permitted and even encouraged to
reveal the confidential nature of the complaints against John in order to gather
information about John’s character. The disclosure of information by someone
involved in a complaint as a witness is a violation of Section 2. 18 of Sexual
l\/Iisconduct Policy. Exh. A at 2.18. Upon information and belief_, no witness has
been charged with violating the policy. lndeed, upon information and belief, Jane
1 and Jane 2 are currently violating this policy by revealing that John was
expelled;

Several witnesses with information helpful to John’s defense were not
interviewed;

Witness statements were disregarded when they did not align with l\/Is. Kane’s
belief that John had sexually assaulted Jane l and Jane 2;

Discrepancies in the statements of witnesses favorable to Jane 1 and Jane 2 were
not addressed or investigated;

Jane l and Jane 2 were each interviewed by the University on more occasions
than John;

Ms. Kane failed to question Jane l and Jane 2 about discrepancies between their
version of events and John’s version but always cross-examined John on any

discrepancy in his version of events and that of Jane 1 and/or Jane 2;

10

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 11 of 56

s)

When J olin was initially confronted with a formal investigation without knowing
anything about the charges against him, he was unable to explain what had
happened months ago. (After learning more about the charges against him, John

was able to provide several witnesses to Ms. Kane.)

61. Unfortunately for John, Ms. Kane and the University not only misused the witnesses, but

the analysis of the evidence collected in each claim against John was intentionally skewed to

ensure that John would be found to have sexually assaulted lane 1 and Jane 2.

62. ln analyzing the evidence, Ms. Kane intentionally did the following to John’s detriment:

al

b)

d)

Disregarded John’s rebuttal of Jane l’s claim that J olin pinned her down with his
legs by explaining that his chronic hip pain prohibited him from using his leg in
that fashion;

Considered character evidence from female witnesses that John was pushy and
would not take no for an answer but disregarded female witnesses that said John
would never have sex with someone without their consent, including a witness
who reported that John rebuffed her sexual advances because she was too
intoxicated to give consent;

lgnored Jane 2’s testimony that she became intoxicated soon after arriving at the
party, and ignored several witnesses who stated that Jane 2 did not appear
intoxicated and instead ruled that Jane 2 suddenly became intoxicated when she
when into John’s room and laid down;

Evaluated statements made by Jane 2 and John differently by accepting Jane 2’s
explanation that she contacted John the day after the party because she was

embarrassed about her nose bleed but rejecting John’s explanation that he agreed

ll

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 12 of 56

with Jane 2 saying she was drunk because he was joking and did not mean it
literally.

Findings of the Investigator

 

63. l\/ls. Kane completed her investigative report on November 13, 2018.

64. On November 14, 2018, Jessica Rickmond, the Title lX Coordinator informed John of the
outcome of the investigation

65 . l\/ls Kane concluded that John Doe violated Section 1.6 of the Policy by engaging in
sexual intercourse with Complainant 1 (Jane l) "without affirmative consent," stating that
Complainant 1(Jane 1) clearly voiced her unwillingness to engage in unprotected sex before the
first time she and Respondent had intercourse and again after Respondent ran out of condoms
66. The investigator also concluded that John Doe violated Section 1.6 of the Policy by
engaging in sexual intercourse with Complainant 2 (Jane 2) "without affirmative consent."
According to Complainant 2 (Jane 2) was either passed out or semi-conscious when Respondent
returned to his room and initiated sexual intercourse and Respondent knew or should have
known that she was incapacitated

67. The report attempted to determine whether more likely than not there had been a
violation of the policy regarding the events of November 3-4, 2017 with Jane l.

68. The evidence does not support the report’s finding.

69. The report attempted to determine whether more likely than not there had been a
violation of the policy regarding the events of January 14, 2018 with Jane 2.

70. The evidence does not support the report’s finding

7l. On December 7_, 2018, Jessica Rickmond, the Title lX Coordinator informed John that an

administrative panel had convened to determine sanctions two days before on December 5, 2018.

12

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 13 of 56

This panel does not have the power to overrule factual determinations and findings by the
investigator. See Exh A at 2.11.2.

72. The administrative panel decided to sanction John with Expulsion, to be noted on his
academic transcript, Campus Restriction and No Contact Order with Jane 1 and Jane 2.

73. Per the University policy and instructions contained in the Sanctions, John submitted a

written appeal to the University within 5 days of receiving notice of the Administrative Panel’s

decision
74. Per University policy, an administrative panel was formed to review his appeal
75. John’s appeal was denied ln denying the appeal, the panel ignored John’s arguments

that the investigation was flawed and incomplete The panel ignore the argument that several
relevant witnesses should have been sought by l\/ls Kane to provide information and that there
should have been two separate investigations conducted by two separate investigators

76. Expulsion from the University will cause John to be denied the benefits of education at
his chosen school, damaged his academic and professional reputations, and may affect his ability

to enroll at other institutions of higher education and to pursue a career.

MI_I

(ILLQ_!Z§)
77. Plaintiff repeats and incorporates all of the allegations of this Complaint, as if fully set
forth herein
78. Title lX of the Education Amendments of 1972 (Title IX), 20 U.S.C. §§ 1681 et seq., and
its implementing regulations 34 C.F.R. Part 106, prohibit discrimination on the basis of sex in
education programs or activities operated by recipients of Federal financial assistance Title lX

provides in pertinent part: “No person .. . shall, on the basis of sex, be excluded from

13

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 14 of 56

participation in, be denied the benefits of, or be subjected to discrimination under any education
program or activity receiving Federal financial assistance.”

79. The University is an education program or activity operated by recipients of Federal
financial assistance

80. Title lX bars the imposition of discipline against students where gender is a motivating
factor in the decision to discipline

81. The decisions of the investigative process and the appeal process for John Doe were
erroneous outcomes which were the direct result of a flawed and biased proceeding

82. The University assumed that John Doe was guilty because he was a male accused of
sexual assault rather than evaluating the case on its own merits

83. The University committed impermissible gender bias against John Doe in the
investigation and adjudication of Jane Roe 1 and Jane Roe 2’s accusations

84. The University violated their own policies and procedures and in doing so demonstrated
the University’s discriminatory bias against John based on his gender.

85. Even assuming that the University had complied with its polices and procedures (which it
did not), such rules afford varying rights to women and men as in virtually all cases of alleged
sexual misconduct at the University, the accused student is a male and the accusing student is a
female

86. There has been substantial criticism of universities both in the student body and in the
public media, accusing schools of not taking seriously complaints of female students alleging
sexual assault by male students On information and belief, the University’s administration was
cognizant of, and sensitive to, these criticisms As a result, the University’s decision-makers and

its investigators were motivated to favor the accusing female over the accused male, so as to

14

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 15 of 56

protect themselves and the University from accusations that they had failed to protect female
students from sexual assault.
87. Upon information and belief_, the University was motivated in this instance to accept the
females’ accusation of sexual assault so as to show the student body and the public that the
University is serious about protecting female students from sexual assault by male students
88. The University has discriminated against John Doe because of his sex. This
discrimination is intentional and is a substantial or motivating factor for the University’s actions
in this case Particular circumstances suggest that gender bias was a motivating factor behind the
erroneous findings and the decision to impose discipline upon John Doe These circumstances
are described in detail above and show the following:
a. The University, encouraged by federal officials has instituted solutions to sexual
violence against women that abrogate the civil rights of men and treat men differently than
women For example, although the University was quick to initiate a formal investigation
against John, it chose to ignore the policy violations committed by Jane l, Jane 2 and
several female witnesses when they revealed information about the investigation
b. The University has applied flawed or incorrect legal standards and employed
biased or negligent investigatory techniques For example, the single-investigator model
is a proven flawed model that places the power to investigate evaluate, prosecute and
render judgment in the hands of one person Courts and the Government have criticized
its use as an unfair model prone to unjust outcomes
c. The University officials and administrators who had the authority to institute
corrective measures had actual notice of and failed to correct the misconduct

d. The imposition of discipline on John is a result of a flawed and biased hearing

15

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 16 of 56

process This resulted in a deprivation of access to educational opportunities at University.
89. The circumstances of the investigatory process the single investigator and the appeal
process cast doubt on the accuracy of the outcome of the disciplinary proceeding The
Department of Education regulations and guidance state that Title IX requires a fair and
equitable process for the adjudication of allegations of sexual misconduct
90. The University assumed that Jane 1 and Jane 2, as female claimants were truthful. As a
result of this gender bias the University failed to adequately investigate and question the
credibility of Jane l and Jane 2, limited questions to and commentary of investigatory findings to
Jane 1 and Jane 2’s emotional state and interactions with friends and family in the days and
weeks after the alleged incident and failed to examine many of the conflicting statements of the
parties in good faith.
91. The Sexual l\/Iisconduct Policy ambiguously prohibits students from engaging in sexual
intercourse with any other person that has consumed any amount of alcohol. However, in this
instance, the University applied this prohibition in a gender discriminatory manner.
92. Although both John and Jane 2 had been drinking, the University identified John as the
initiator of sexual activity, notwithstanding the comparable intoxication of both participants
93. The University has discriminated against John Doe because of his sex. This
discrimination is intentional and is a substantial or motivating factor for University’s actions in
this case University officials and administrators who had the authority to institute corrective

measures had actual notice of and failed to correct the misconduct

94. John has been deprived of access to educational opportunities at the University.
95. The University acted with deliberate indifference to these known acts of discrimination
96. As a direct and proximate result of the University’s violations of John’s rights under Title

16

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 17 of 56

lX, John has suffered severe and substantial damages These damages include diminished
earnings capacity, lost career and business opportunities litigation expenses including attorney
fees loss of reputation humiliation, embarrassment, inconvenience mental and emotional
anguish and distress and other compensatory damages in an amount to be determined by a jury
and the Court.

97. The University is liable to John Doe for his damages

98. Pursuant to 42 U.S.C. §1988, John Doe is entitled to their attorney’s fees incurred in
bringing this action.

M

99. Plaintiff repeats and incorporates all the allegations of this Complaint, as if fully set forth
herein

100. By enrolling at the University, and paying his tuition and fees and attending the school,
John and the University had a relationship that may reasonably be construed as being contractual
in nature

101. The terms of the contract between John Doe and the University are generally found in
various Colleges policies and procedures including those set forth in the Student Handbook.
102. The contract between John and the University_, as set forth in the Student Handbook,
contains the following guarantee of essential fairness “Procedures and rights in student conduct
procedures are conducted with fairness to all.” See Student Handbook at 49, the relevant
portions of which are attached hereto as Exhibit B.

103. The contract between John and the University, as set forth in the Student Handbook, also
contains the following guarantee of essential due process “Due process as defined within these

procedures assures written notice and the opportunity for a hearing before an objective decision-

17

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 18 of 56

maker.” Id.
104. The contract between John Doe and the University contains an implied covenant of good
faith and fair dealing This implied covenant prohibits the University from doing anything which
will have the effect of destroying or injuring the right of John Doe to receive the fruits of the
contract The contract between John Doe and the University, as a result, impliedly included the
requirement that the University provide John Doe with an investigatory and adjudicatory process
that was fair.
105. John paid the University tuition and fees
106. The University repeatedly and materially breached the explicit guarantee of fundamental
fairness as well as the implied covenant of good faith and fair dealing and other contractual
provisions These breaches include, but are not limited to, the following:
l. The University breached the explicit and implied obligation to provide John with
adequate notice of the nature of the charges against him. Adequate notice was necessary
to permit John to adequately defend himself through the entire disciplinary process
including the investigative stage
2. The University breached the explicit and implied obligation to conduct a full and
fair investigation of the claims against John Doe.
i. The investigator failed to conduct follow-up interviews gather relevant
physical evidence or information; and disregard character evidence
ii. The investigator failed to consider statements by John, Jane l and Jane 2
that contradicted claims that John engaged in non-consensual sexual intercourse
with his accusers

iii. The failure to conduct a full and fair investigation was a breach of the

18

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 19 of 56

guarantee of a fair investigation and the implied covenant of good faith and fair

dealing

3. The University breached its express and implied obligation when it limited John’s

access of the evidence against him.

i.

ii.

iii.

John was not given copies of the evidence against him including witness
statements lnstead, John was forced to make an appointment to review
the evidence, and even then he was only allowed to take notes of the
evidence offered

These restrictions severely limited John’s ability to defend himself as
reviewing the evidence often took hours at a time

ln this matter there were approximately 20 exhibits including multiple
page reports and interviews with 9 witness and multiple statements from
each party. During at least one appointment, the evidence was incomplete

as pages were missing from statements

4. The University breached its express and implied obligations when it found John

Doe Responsible without sufficient evidence

i.

ii.

iii.

The Student Handbook includes the express statement that a student be
found guilty by a preponderance of the evidence

There was no physical evidence or third party witnesses to support the
allegations that John Doe was guilty.

The only live witness presented against John Doe was Jane Roe l and
Jane Roe 2, who were not a witnesses a reasonably prudent fact-finder

would rely upon lndeed, Jane Roe’s statements were aided by the

19

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 20 of 56

statements and memory of Wl, who accompanied Jane l when she made
her initial report. Wl gave more than one statement to Ms. Kane and was
encouraged to reveal information about the investigation to others in
hopes of gathering more evidence against John.

iv. The failure to require that John Doe be found guilty only on the basis of
sufficient evidence was a breach of the guarantees of fundamental
fairness conviction by a preponderance of the evidence, the presumption
of innocence, and the implied covenant of good faith and fair dealing

5. The conduct of the entire process treated John Doe as if he was guilty from the
start, thereby tainting the investigative process and violating the guarantees of
fundamental fairness and fair and impartial hearing

i. University administrators acted from the beginning as someone who
believed the complainants without conducing any investigation

ii. John Doe was prohibited from confronting his accusers

iii. The bias of the entire process was so pervasive throughout the
investigative processes that it destroyed any possibility of fairness and
ensured that John would be found guilty. The finding was plainly a
product of the presumption of guilt, as well as the atmosphere of bias and
hysteria that permeated the entire disciplinary process

iv. The failure to conduct an unbiased hearing was a breach of the guarantees
of fundamental fairness and the implied covenant of good faith and fair
dealing

107. As a direct and foreseeable result of the University’s failure to honor its express and

20

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 21 of 56

implied contractual promises and representations John Doe has sustained, and will continue to
sustain, substantial injury, damage and loss including, but not limited to: mental anguish; severe
emotional distress injury to reputation; past and future economic loss; deprivations of due
process loss of educational opportunities and loss of future career prospects
WHEREFORE, Plaintiff John Doe, requests this Court to enter judgment against
University as follows:
’ Judgment in favor of John Doe awarding damages in an amount to be determined at trial_;
’ An lnjunction restoring John Doe as a student, remove marks from his school record
indicating an expulsion and prohibiting further disciplinary proceedings in a manner that
violates Title IX or the contract between the parties
’ Court costs and other reasonable expenses incurred in maintaining this action, including

reasonable attorney’s fees as authorized by 42 U.S.C. §1988.

Intentional Infliction of Emotional Distress

 

108. Plaintiff incorporates each and every one of the other paragraphs of this Complaint as if
fully set forth herein

109. The acts and omissions of the University at all times acting through its agents servants
ostensible agents employees and investigators (hereinafter collectively referred as to
“investigators”) were willful and intentional

110. The University knew or should have known that its investigators’ systematically
improper acts and omissions set forth above would cause John severe emotional distress

1 1 l. The University’s conduct and that of its investigators was extreme and outrageous
beyond the bounds of decency, and utterly intolerable in a civilized community.

112. Tlie University’s conduct and that of its investigators was the direct and proximate cause

21

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 22 of 56

of John’s severe emotional distress which included symptoms of depression extreme anxiety,
loss of the ability to concentrate intense feelings of hopelessness and sadness physical pain and
the inability to sleep through the night.

WHEREFORE, Plaintiff John Doe requests this Court to enter judgment against University

as follows:

53

Compensatory and consequential damages

b. Award punitive damages

c. Award prejudgment interest;

d. Award attorney fees and costs pursuant to statutory or common law doctrines
providing for such award; and

e. Grant such other and further relief that the Court deems just and proper.

Negligent Infliction of Emotional Distress
113. Plaintiff incorporates each and every one of the other paragraphs of this Complaint as if
fully set forth herein
114. The University’s disciplinary policies and procedures are not a product of negotiation
but ones of adhesion unilaterally drafted and imposed upon its student body by the University
and provided to University students after acceptance by the University.
115. The University creates interprets and implements its disciplinary policies unilaterally,
exercising complete control over process which, if mishandled, would inevitably cause deep
emotional harm so devastating that a reasonable person could not be expected to bear it.
116. Throughout the course of its investigation the University had a special relationship with
John, which imposed on it a duty of care for John’s emotional well-being, particularly

throughout a disciplinary process

22

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 23 of 56

117. The University implicitly acknowledges the extreme emotional vulnerability of students

involved in its disciplinary process by repeatedly and formally offering to afford those students

claimants and respondents psychological and emotional care and support throughout the

process

118. Yet, as the facts of this case illustrate the University did mishandle its disciplinary

procedures against John and that negligence has caused deep emotional harm to John, so

devastating that a reasonable person could not be expected to bear it.

119. The acts and omission of the University and its investigators were negligent

120. The University knew or should have known that the investigators systematically

improper acts and omissions set forth above would cause John severe emotional distress

121. The University’s conduct and that of the investigator was extreme and outrageous

beyond the bounds of decency, and utterly intolerable in a civilized community.

122. The University’s conduct and that the investigators was the direct and proximate cause of

John’s severe emotional distress which includes but is not limited to symptoms of depression

extreme anxiety, loss of the ability to concentrate intense feelings of hopelessness and sadness

and the inability to sleep through the night,

123. As a direct, proximate and foreseeable consequences of the aforementioned conduct_,

John Doe sustained significant damages including but not limited to, severe emotional distress

damages to physical wellbeing, emotional and psychological damages damages to reputation

and other direct and consequential damages

WHEREFORE, Plaintiff John Doe requests this Court to enter judgment against

University as follows:

a. Compensatory and consequential damages

23

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 24 of 56

b. Award punitive damages

c. Award prejudgment interest;

d. Award attorney fees and costs pursuant to statutory or common law doctrines
providing for such award; and

e Grant such other and further relief that the Court deems just and proper.

Eegligence
124. Plaintiff repeats and incorporates all the allegations of this Complaint, as if fully set forth
herein
125. Having put in place a student disciplinary process the University owed a duty of care to
John Doe and others to conduct that process in a non-negligent manner and with due care
University officials who directed and implemented that process owed John Doe the same duty of
care The University is responsible for the conduct of those acting on its behalf under the theory
of respondeat superior.
126. The obligation of University included the obligation to conduct an investigation and
adjudicatory process in a non-negligent manner.
127. This duty is imposed by the contractual and/or quasi-contractual relationship between the
parties
128. This duty is further imposed by the role of the University in providing an education
consistent with the liberal values of fairness and due process
129. The conduct of University in investigating fell below the applicable standard of care for
conducting investigations into, and adjudicating allegations of, sexual misconduct and amounted
to breaches of the duty of due care This negligent conduct included but was not limited to: the

investigator was biased and assumed from the start of the investigation of John Doe was the

24

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 25 of 56

person who has assaulted Jane Roe 1 and Jane Roe 2.
130. As a direct and proximate result of University’s negligence John Doe has suffered severe
and substantial damages

a. John Doe was denied the opportunity to complete his degree

b. John Doe has lost the opportunity to obtain a valuable scholarship to
graduate school.

c. John Doe’s damages include diminished earnings capacity, lost career and
business opportunities litigation expenses including attorney fees loss of
reputation humiliation embarrassment, inconvenience mental and
emotional anguish and distress and other compensatory damages in an
amount to be determined by a jury and the Court.

WHEREFORE, Plaintiff John Doe requests this Court to enter judgment against University
as follows
a. Compensatory and consequential damages
b. Award punitive damages
c. Award prejudgment interest;
d. Award attorney fees and costs pursuant to statutory or common law doctrines
providing for such award; and

Grant such other and further relief that the Court deems just and proper.

25

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 26 of 56

JURY DEMAND F()R JURY TRIAL

 

Plaintiff hereby demands a jury trial as to each count.

Dated: January 24, 2019

Respectfully submitted,

MINCEY FITZPATRICK ROSS, LLC

<J”

b /.._.___..M..__.)
Riiey H. itossifr,i-:Sq‘{iire®>x 204676)
Zainab K. Ali, Esquire (PA 321181)
Two Penn Center
1500 JFK Blvd, Suite 1525
Philadelphia, PA 19102
Attorneysfor Plaintiff

26

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 27 of 56

\'1`_1{11"1(‘.'\'1`|()_\`
l. John [)oc. hereby verify that l ha\‘c read the foregoing Complaint and verify
that all ofthc facts set forth therein arc true and correct to thc best of my knowlcdgc,
information and bciicf. l declare under penalty of perjury under thc laws ofthc United

Statcs that thc foregoing is true and coi'rcct.

Dated: \-'lt`~\q §//¢i/\.- A¢(’/

John Doc

 

 

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 28 of 56

EXH|B|T A

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 29 of 56

Sexual Misconduct Policy Definitions, Process and
Procedures | University of the Sciences

Definitions and Title |X, Sexua| Misconduct & Harassment
Procedures and Process

Definitions

1.1 The “Tit|e |X Coordinator” is a designated individual recognized by the University, and is
responsible for the oversight of this policy and any procedures related to it. The Title lX Coordinator (“the
Coordinator”) is responsible for overseeing and resolving ali Title |X reports and identifying and addressing
any patterns or systemic concerns that arise during the review of such reports

1.1.1 Responsibilities of the Coordinator include the following:

- Oversight of a prompt, fair, equitable investigation and resolution process for reports of prohibited
conduct at the University.

- Eva|uation of trends on campus by using information reported and data collected

- Development of recommendations for campus-wide training and education programs and other remedial
actions designated to eliminate prohibited conduct, prevent its recurrence and address its effects

1.1.2 The Coordinator must be informed of all reports and complaints raising Title lX issues even if the
report or complaint Was initially filed With another individual or department/office including any Deputy
Coordinator.

1.1.3 The Title |X Coordinator may from time to time identify additional Deputy Coordinators Within the
University that serve in supporting and investigatory roles, and may have a specific area of expertise
Current Deputy Coordinators inciude:

- Title iX Deputy Coordinator for Students
- Title |X Deputy Coordinator for Faculty/Staff

1.1.4 The Title lX Coordinator is responsible for reporting any incidents brought to his/her attention that
fall under the rubric of C|ery-reportable offenses to the C|ery Comp|iance Officer (or otherwise-named
equivalent ro|e) for inclusion in the Annual Security and Fire Safety Report.

1.1.5 The Title lX Coordinator is responsible for providing information regarding victim support and

Case 2:19-cV-00358-.]S Document 1 Filed 01/24/19 Page 30 of 56

other services to any individual reporting crimes that fall under the requirements of the Vio|ence Against
Women Reauthorization Act (“VAWA”).

1.2 “Prohibited Conduct” includes the following specifically defined forms of behavior: sexual
assault, sexual exploitation intimate partner violence stalking, sexual or gender-based harassment and
retaliation Conduct under this policy is prohibited regardless of the sex, sexual orientation and/or gender
identity/expression of the complainant or respondent

1.3 “Complainant” is an individual Who is eligible to file a complaint to report a violation of this
policy. lt also includes any person who is reported to have experienced a violation of this policy in the case
where another individual has made a report on that person’s behalf.

1.4 “Flespondent” is an individual responding to an allegation of violation of this policy.
1.5 “Complicity” is defined as being involved in illegal activity with others
1.6 “Sexual Assau|t” consists of sexual contact and/or sexual intercourse that occurs without

affirmative consent Examples of behavior that may constitute sexual assault include but are not limited to,
the following:

~ Engaging in sexual activity with an unconscious or semi-conscious person

- Engaging in sexual activity With someone Who is asleep or passed out.

- Engaging in sexual activity with someone who has said “no” or has otherwise expressed an
unwillingness or refusal to engage in sexual activity.

- Engaging in sexual activity with someone who is vomiting, unable to stand without assistance or has to
be carried to bed.

- Allowing another person to engage in sexual activity with your partner Without his or her consent

- Ftequiring any person to perform any sexual activity as a condition of acceptance into a club, athletic
program or any other organization affiliated with the University.

- Telling someone you Will “out” them if they don’t engage in sexual activity (e.g., threatening to disclose
the person’s sexual orientation without their consent).

» Telling someone you Will fail them or give them a grade different from what they deserve if they don’t
agree to engage in sexual activity.

- Facilitating or assisting in a sexual assault including purchasing or providing alcohol or drugs to further a
sexual assault

1.7 “Sexual Contact” is any intentional sexual touching, however slight, with any object or body part
(as described below), performed by a person upon another person. lt includes (a) intentional touching of
the breasts buttocks groin, or genitals whether clothed or unclothed, or intentionally touching another with
any of these body parts; and (b) making another touch you or themselves With or on any of these body
parts

Case 2:19-cv-00358-.]S Document 1 Filed 01/24/19 Page 31 of 56

1.8 “Sexual lntercourse” is any penetration however slight, with any object or body part (as
described below) and performed by a person upon another person lt includes (a) vaginal penetration by a
penis, object, tongue or finger; (b) anal penetration by a penis object, tongue or finger; and (c) any
contact, no matter how slight, between the mouth of one person and the genitalia of another person

1.9 “Affirmative Consent” is informed (knowing), voluntary and willing (freely-given), active and
ongoing (not passive) permission meaning that, through the demonstration of clear and coherent Words or
actions a person has indicated permission to engage in mutually agreed-upon sexual activity.

1.9.1 Affirmative consent cannot be obtained by force

1.9.2 Affirmative consent cannot be gained by taking advantage of the incapacitation of another, Where
the person initiating sexual activity knew or reasonably should have known that the other Was
incapacitated

1.9_3 Affirmative consent cannot be obtained or implied by silence or lack of resistance

1.9.4 Consent may be withdrawn at any time An individual who seeks to withdraw consent must
communicate through words or actions a decision to cease the sexual activity. Once consent is

withdrawn the sexual activity must cease immediately
1.10 “Force” includes (a) the use of physical violence (b) threats intimidation and/or coercion

1.11 “Physica| Violence” means that a person is exerting control over another person through the use
of physical force Examples of physical violence include hitting, punching, slapping, kicking, restraining,
choking, and brandishing or using any weapon

1.12 “Threats” are words or actions that would compel a reasonable person to engage in unwanted
sexual activity. Examples include: threats to harm a person physically, to reveal private information to

harm a person’s reputation or to cause a person academic or economic harm.

1.13 “lntimidation” is an implied threat that menaces or causes reasonable fear in another person A
person’s size alone does not constitute intimidation however, a person’s size may be used in a way that

constitutes intimidation (e.g., blocking access to an exit).

1.14 “lncapacitation” means that a person lacks the ability to make informed rational judgments
about Whether or not to engage in sexual activity. A person who is incapacitated is unable temporarily or
permanently, to give consent because of mental or physical helplessness, sleep, unconsciousness or lack
of awareness that sexual activity is taking place A person may be incapacitated as a result of the
consumption of alcohol or other drugs or due to a temporary or permanent physical or mental health

condition

1.15 “Coercion” is the practice of forcing another party to act in an involuntary manner by use of

Case 2:19-cv-00358-.]S Document 1 Filed 01/24/19 Page 32 of 56

threats or force Coercion is more than an effort to persuade entice or attract another person to act.
When a person makes clear a decision not to participate in a particular form of sexual contact or sexual
intercourse a decision to stop, or a decision not to go beyond a certain sexual interaction continued
pressure can constitute coercion

1.16 “Sexual Exploitation” is an act or acts committed through non-consensual abuse or exploitation
of another person’s sexuality for the purpose of sexual gratification financial gain person benefit or
advantage or any other non-legitimate purpose Examples of Sexual Exploitation, include but are not
limited to, purposely or knowingly doing any of the following:

- Causing the incapacitation of another person (through alcohol, drugs or any other means) for the
purpose of compromising that person’s ability to give consent to sexual activity.

~ Observing another individua|’s nudity or sexual activity or allowing another to observe consensual
sexual activity Without the knowledge and consent of all parties involved

- Allowing third parties to observe private sexual activity from a hidden location (eg., closet) or through
electronic means (e.g., Skype or livestreaming of images).

- Engaging in voyeurism (e.g., watching private sexual activity without the consent of the participants or
viewing another person’s intimate parts (including genitalia, groin breasts or buttocks) in a place where
that person Would have a reasonable expectation of privacy).

» Fiecording or photographing private sexual activity and/or a person’s intimate parts (including genitalia,
groin, breasts or buttocks) without consent

- Exposing, disseminating or posting images of private sexual activity and/or a person’s intimate parts
(including genitalia, groin breasts or buttocks) Without consent.

~ Prostituting another person

~ Exposing another person to a sexually transmitted infection or virus Without the other’s knowledge

1.17 “lntimate Partner Violence”* (“lPV”) includes any act of violence or threatened act of violence
that occurs between individuals Who are involved or have been involved in a sexual, dating, spousal,
domestic, or other intimate relationship lPV may include any form of prohibited conduct under this Policy,
including sexual assault, stalking, and physical assault lPV includes the use or threat of physical force or
restraint carried out with the intent of causing pain or injury to another Examples of behavior that may
constitute lPV include the following:

- Taking away a person’s cell phone during an argument so the person cannot call a friend or the police
for help.

- Threatening to commit self-harm if another does not do what is asked

- Threatening to physically assault someone the individual is dating if the person does not do What is
asked

~ Hitting, punching, pinching, slapping, or choking someone With Whom the person is intimately involved

~ Violating a protective order.

- Harming a person’s animals or children While in an intimate relationship

Case 2:19-cv-00358-.]S Document 1 Filed 01/24/19 Page 33 of 56

- Conduct directed at a specific person under circumstances that would cause a reasonable person to
fear bodily injury or to experience substantial emotional distress

* intimate Partner Vio|ence includes “dating violence” and “domestic violence as defined by VAWA,
Consistent with VAWA, the University wili evaluate the existence of an intimate relationship based upon the
Complainant’s statement and taking into consideration the length of the relationship the type of
relationship, and the frequency of interaction between the person involved in the relationship

1.18 “Physica| Assau|t” is threatening or causing physical harm or engaging in other conduct that
threatens or endangers the health or safety of any person. Physical assault will be addressed under this
Policy if it involves sexual or gender~based harassment, lPV, or is part of a course of conduct under the
stalking definition.

1.19 “Stalking” (including Cyberstaiking) occurs when a person engages in a course of conduct
directed at a specific person under circumstances that would cause a reasonable person to fear bodily

injury or to experience substantial emotional distress

1.19.1 “Course of conduct” in this circumstance means two or more acts, including but not limited to acts
in which a person directiy, indirectiy, or through third parties, by any action, method, device or means,
follows, monitors, observes, surveils, threatens, or communicates to or about another person, or interferes
with another person’s property.

1.19.2 “Substantial emotional distress” means significant mental suffering or anguish.

1.20 “Sexuai Harassment” is any unwelcome sexual advance request for sexual favors, or other
unwanted conduct of a sexual nature whether verba|, non-verbal, graphic, physical, suggestive or
otherwise

1.20.1 For conduct to be deemed sexual harassment, both conditions below must be present:

~ Submission to or reflection of such conduct is made either explicitly or implicitiy, as a term or condition
of a person’s employment, academic standing, or participation in any University programs and/or
activities or is used as the basis for University decisions affecting the individual (often referred to as
“quid pro quo” harassment).

- Such conduct creates a Hosti|e Environment

1.20.2 Examples of behavior that may constitute sexual harassment, if sufficiently severe persistent or
pervasive include but are not limited to, the following:

- Cal|ing someone by a demeaning name
- Giving someone unwanted gifts of a sexual nature

- Displaying sexually-suggestive materials or sending notes, emaii, or jokes to a person that are sexually

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 34 of 56

explicit.
- Touching someone sexually without their consent
- l\/lassaging someone without permission.
~ Brushing up against someone repeatedlyl
- Continuing to ask out a person who already has said he or she is not interested

~ Exposing ones genitalia or breasts to another person.

1.21 “Gender-Based Harassment” includes harassment based on gender, sexual orientation, gender
identity, or gender expression, which may include acts of aggression, intimidation, or hostility, whether
verbal or non-verbal, graphic, physical, or otherwise even if the acts do not involve conduct of a sexual
nature when both conditions below are present

- Submission to or reflection of such conduct is made either explicitly or implicitly, a term or condition of a
person’s employment, academic standing, or participation in any University programs and/or activities or
is used as the basis for University decisions affecting the individual (often referred to as “quid pro quo”
harassment).

~ Such conduct creates a Hostile Environment.

1.22 A “Hostile Environment” is defined as a situation where an individual’s conduct is sufficiently
severe persistent, or pervasive that it unreasonably interferes with, limits, or deprives an individual from
participating in or benefitting from the University’s education, employment, or co~curricular programs and/or
activities Conduct must be deemed severe persistent, or pervasive from both a subjective and an

objective perspective

1.22.1 ln evaluating whether a Hostile Environment exists, the University will consider the totality of

known circumstances, including, but not limited to:

- The frequency, nature and severity of the conduct

- Whether the conduct was physically threatening

- The effect of the conduct on the Complainant’s mental or emotional state (based upon a reasonably
prudent person standard).

- Whether the conduct was directed at more than one person.

~ Whether the conduct arose in the context of other discriminatory conduct

~ Whether the conduct unreasonably interfered with the Complainant’s educational or work performance
and/or University programs or activities

- Whether the conduct implicates concerns related to academic freedom or protected speech.

1.22.2 A Hostile Environment can be created by persistent or pervasive conduct or by a single or isolated
incident, if sufficiently severe The more severe the conduct, the less there is a need to show a pattern or
repetitive series of incidents to prove a hostile environment, particularly if the conduct is physical. A single
incident of sexual assault, for example may be sufficiently severe to constitute a hostile environment ln

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 35 of 56

contrast, the perceived offensiveness of a single verbal or written expression standing alone is typically

not sufficient to constitute a hostile environment

1.23 “Retaliation” means any adverse action taken against a person for making a good faith report of
prohibited conduct or participating in any proceeding under this Policy. Retaliation includes threatening,
intimidating, harassing, coercing or any other conduct that would discourage a reasonable person from
engaging in activity protected under this policy. Retaliation may be present even where there is a finding of
“no responsibility” on the allegations of prohibited conduct. Retaliation does not include good faith actions
lawfully pursued in response to a report of prohibited conduct.

1.23.1 The University prohibits any form of retaliation
1.23.2 Fietaliation is unlawful under Title lX.
1.23.3 Retaliation may include the following forms of behavior:

~ Employment actions such as termination refusal to hire or denial of promotion

- Other actions affecting a person’s employment or academic or school-related activities such as threats,
unjustified negative evaluations, unjustified negative references or increased surveillance

~ Any other action such as an assault or unfounded civil or criminal charges that are likely to deter
reasonable people from pursuing their rights

~ Sharing of information about an ongoing confidential investigation (including a Title lX or sexual

misconduct investigation)

1.24 “Responsible Employee” is defined through Title iX as any employee who is required to share all
reports of sexual misconduct with University administrative officials (i.e., Title lX Coordinator/Deputy
Coordinator).

1.24.1 The University is deemed to have had notice if a responsible employee knew, or in the exercise of

reasonable care should have known about the misconduct
1.24.2 Confidential employees are excluded from this requirement

1.24.3 Every faculty member, staff, and volunteer on campus who works with students or minors, and
every person identified as a Campus Security Authority (CSA) under the C|ery Act must immediately report
to the Title lX Coordinator any prohibited conduct reported to them or observed by then including the name
of the complainant and respondent, if known and all known details as a “Responsible Employee”. All
residence hall advisors and directors are also responsible employees

1.25 “Confidential Employees” are those certain employees and volunteers whom the University has
designated due to their specific role within the institution

1.25.1 These individuals include professional, licensed counselors (and those who act in a counseling

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 36 of 56

role under the supervision of a licensed counselor) who are in an official role of providing mental health
counseling to members of the campus community

1.25.2 Confidential employees can talk to a victim without any requirement to reveal any personally
identifying information about an incident to the University without the victim/patient’s permission A person
can seek assistance and support from these individuals without triggering a University investigation that
could reveal the individual’s identity or that the individual has disclosed the incident, thus providing some
level of anonymity A list of current confidential employees can be found in a companion document to this

policy

1.25.3 individuals who are trained as professional, licensed counselors but who are not engaged in this
role within the University are not deemed confidential employees and continue to have an obligation to

report

1.25.4 Confidential Employees are as Campus Security Authorities (“CSA”) under the Clery Act,
obligated to report the nature date time and general location of an incident to the Title lX Coordinath
while keeping confidential any information that would directly or indirectly identify the victim. This limited
report helps keep the Title lX Coordinator informed of the general extent and nature of prohibited conduct
on and off campus so that the Title lX Coordinator can track patterns evaluate the scope of the problem,
and formulate appropriate campus-wide responses

1.25.5 Before confidential support persons report any information to the Title iX Coordinator, they shall
consult with the affected individual to ensure that no personally identifying details are shared with the Title
iX Coordinator.

1.26 “Privacy” means that information related to a report of prohibited conduct will be shared with a
limited circle of University employees who “need to know” in order to assist in the assessment
investigation and resolution of the report. All employees who are involved in the University’s response to
reports of prohibited conduct receive specific training and guidance about sharing and safeguarding private

information in accordance with state and federal laws

1.26.1 The University will maintain as private any accommodations or protective measures provided to
the complainant to the extent that maintaining such confidentiality would not impair the University’s ability

to provide the accommodations or protective measures

1.26.2 The privacy of student education records will be protected in accordance with the Family
Educationa| Rights and Privacy Act (“FERPA”). All documentation related to a student’s report,
investigation and resolution are protected by FERPA and will not be released except as required by law.

1.26.3 Non-identifying information about a report may be shared with the Office of Public Safety or a
designee to comply with the C|ery Act. A complainant’s name will never be published in connection with
the University’s obligations under the C|ery Act. ln addition the University does not publish identifiable

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 37 of 56

information regarding victims in the University’s Daily Crime log or online

1.27 “Confidentiality” exists in the context of laws that protect certain relationships including with
medical and clinical care providers and those who provide administrative services related to the provisions
of medical and clinical care), mental health providers counselors and ordained clergy, all of whom may

engage in confidential communications under Pennsylvania law.

1.27.1 lt is critical for victims to understand that the above listed entities/persons are not permitted to
disclose anything revealed to them in a professional setting to the University or anyone else without the

explicit consent of the victim.

1.27.2 When information is shared by an individual with a confidential employee or a community
professional with the same legal protections the confidential employee (and/or such community
professional) cannot reveal the information to any third party except when an applicable law or a court

order requires or permits disclosure of such information
1.27.3 For example information may be disclosed when:

~ The individual gives written consent for its disclosure
- There is a concern that the individual will likely cause serious physical harm to self or others; or

- The information concerns conduct involving suspected abuse or neglect of a minor under the age of 18.

1.28 “Mediation” is defined as an intervention in a negotiation or conflict by an acceptable third party
who has limited or no authoritative decision making power, who assists the involved parties to voluntarily

reach a mutually acceptable settlement of the issues in dispute

1.29 “lnterim l\/leasures” are supportive and protective measures offered to the reporting party,
complainant, respondent, witnesses and/or other members of the University community

1.30 “Title lX Administrative Panel” is a 3-person panel chosen from a pool of University employees
who are appropriately trained in Title lX matters The panel may include full-time benefits-eligible
employees faculty, ora mix thereof. No students may serve on this panel. This Panel will act as the body
determining sanctions imposed on an individual found to be in violation of this policy

1.31 The “Title lX Appeals Panel” is a 3-person panel chosen from a pool of University employees
who are appropriately trained in Title lX matters The panel may include full-time benefits-eligible
employees faculty, or a mix thereof. No students may serve on this panel. in any individual incident,
members of this panel shall be different than the individuals serving on the Title lX Administrative Pane| for
the incident/case This panel shall act as the body determining the outcome of an appeal under this policy

Title lX, Sexual Misconduct & Harassment Procedures and
Process

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 38 of 56

2.1 Consent

2.1.1 A person who wants to engage in a specific sexual activity is responsible for obtaining consent
for that activity

2.1.2 Lack of protest does not constitute consent Lack of resistance does not constitute consent

Silence and/or passivity also do not constitute consent Relying solely on non-verbal communication
before or during sexual activity can lead to misunderstanding and may result in a violation of this Policy

2.1.3 lt is important not to make assumptions about whether a potential partner is consenting in order
to avoid confusion or ambiguity, participants are encouraged to talk with one another before engaging in
sexual activity if confusion or ambiguity arises during sexual activity, participants are encouraged to stop

and clarify a mutual willingness to continue that activity

2.1.4 Consent to one form of sexual activity does not, by itself, constitute consent to another form of
sexual activity For example one should not presume that consent to oral-genital contact constitutes
consent to vaginal or anal penetration Consent to sexual activity on a prior occasion does not, by itself,
constitute consent to future sexual activity in cases of prior relationships the manner and nature of prior
communications between the parties and the context of the relationship may have a bearing on the
presence of consent

2.1.5 One should be cautious before engaging in sexual contact and/or sexual intercourse when either
party has been drinking alcohol or using other drugs The introduction of alcohol or other drugs may create
ambiguity for either party as to whether consent has been sought or given if one has doubt about either

party’s level of intoxication foregoing all sexual activity is the most responsible practice

2.1.6 impairment by alcohol and/or other drugs is no defense to any violation of this Policy
2.2 Privacy and Confidentiality
2.2.1 The University is committed to protecting the privacy of all individuals involved in the

investigation and resolution of a report under this policy The University also is committed to providing
assistance to help students employees and third parties make informed choices With respect to any
report under this policy, the University will make reasonable efforts to protect the privacy of participants in
accordance with applicable state and federal law, while balancing the need to gather information to assess
the report and to take steps to eliminate prohibited conduct, prevent its recurrence and remedy its effects

2.2.2 Where the complainant requests anonymity, i.e, that their identity not be shared with the
respondent, or that the University not pursue an investigation the University must balance this request with
the University’s responsibility to provide a safe and non-discriminatory environment for all University
members The University, through the Title lX Coordinator, will take all reasonable steps to investigate and
respond to the report consistent with the request not to share identifying information or pursue an

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 39 of 56

investigation but its ability to do so may be limited by the request

2.2.3 Under a complainant request for anonymity, the request will be balanced against the following
factors:

- The seriousness of the conduct;

- The respective ages and roles of the complainant and respondent;

- Whether there have been other reports of prohibited conduct under this policy involving the respondent;

- Whether the circumstances suggest there is a risk of the respondent committing additional acts of
prohibited conduct;

- Whether the respondent has a history of arrests or records indicating a history of violence;

¢ Whether the report indicates the respondent threatened further sexual violence or other violence against
the complainant and other individuals invoived;

- Whether the reported conduct was committed by multiple individuals;

- Whether the circumstances suggest there is a risk of future acts of prohibited conduct under similar
circumstances

- Whether the reported conduct was perpetrated with a weapon;

- Whether the University possesses other means to obtain relevant evidence (eg., security cameras or
personnel, physical evidence); and

» The respondent’s right to receive information if such information is maintained in an “education record”
under FERPA.

2.2.4 The University will take all reasonable steps to investigate and respond to the report consistent
with the request not to share identifying information or pursue an investigation but its ability to do so may

be limited based on the nature of the request by the complainant

2.2.5 Where the University is unable to take action consistent with the request of the complainant for
anonymity, the Title iX Coordinator will inform the complainant about the chosen course of action, which

may include the University seeking disciplinary action against a respondent

2.2.6 Alternatively, the course of action may also include steps to eliminate the effects of the prohibited
conduct and prevent its recurrence that do not involve formal disciplinary action against a respondent or
revealing the identity of the complainant

2.2.7 in such cases the University will notify the complainant that it intends to move forward with an
investigation but in no event will the complainant be required to participate in any such actions undertaken
by the University

2.2.8 Title lX Coordinator is prohibited from answering any questions about the investigation or
providing any information to the parent(s) of the complainant, respondent or any witnesses except in the
case of minor. This prohibition applies even where the student has a signed FERPA waiver on file with the
University The Title lX Coordinator may provide information relating to the investigator process only.

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 40 of 56

2.3 Reporting Aliegations of Sexual Misconduct

2.3.1 l\/laking a report is the act of notifying the Title lX Coordinator or other Responsible Employee of
an incident of Prohibited Conduct A report may be accompanied by a request for resources no further
action informal resolution and/or to initiate a formal complaint process by filing a complaint The Title lX
Coordinator will make an assessment of every report made and determine in conjunction with the
complainant, how best to proceed Contact information for the Title |X Coordinator and Deputy
Coordinators including office locations phone numbers email addresses is located in the Resources
section of this document

2.3.2 Any person who experiences prohibited conduct or who is aware of a member of the University
community who has been subject to prohibited conduct is strongly encouraged to make a report All those
designated as Fiesponsible Employees are required to report all information pertaining to instances of
prohibited conduct including information described as rumor or gossip that the responsible employee

knows about

2.3.3 An individual does not have to be a member of the University community to file a report under
this policy The University will take action to respond to allegations of prohibited conduct when the
University knows or reasonably should know based on any available information that prohibited conduct

has occurred

2.3.4 Anonymous reports also are accepted and should be directed to the Title lX Coordinator or made
via the confidential reporting line The University will respond promptly and equitably to anonymous reports
but the response may be limited if the report does not include identifying information and/or a description of
the facts and circumstances Anonymous reports that provide enough information to constitute a criminal
offense will be reported to the Office of Public Safety for purposes of inclusion in the University’s Annuai
Security and Fire Safety Report.

2.3.5 The University encourages prompt reporting of prohibited conduct so that the University can
respond promptly and equitably; however, the University does not limit the timeframe for reporting if the
respondent is no longer affiliated with the University at the time the report is made the University will
provide reasonably appropriate remedial measures assist the complainant in identifying external reporting
options and take other reasonable steps to respond under Title lX. The University may continue to conduct
an investigation for purposes of complying with Title lX and take steps to prevent the recurrence of such
conduct and remedy the effects if appropriate

2.3.6 Complainants may simultaneously pursue criminal and University investigation The University
will support complainants in understanding and assessing their reporting options Upon receipt of a report,
the University will inform individuals of their right to file (or decline to file) criminal charges as well as the
availability of medica|, counseling and support services and additional interim measures to prevent contact

between a complainant and a respondent, such as housing, academic, transportation and working

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 41 of 56

accommodations if reasonably available Making a report to the University does not require participation
in any subsequent University proceedings nor is a report required in order for a complainant to receive
support or remedial measures

2.3.7 Although the University strongly encourages all members of its community to report criminal
violations of the law to law enforcement it is the complainants choice whether to make such a report and
victims have the right to decline involvement with the poiice.jj_i The University’s Office of Public Safety will
assist any victim with notifying local police if they so desire

2.3.8 Public awareness events protests candlelight vigiis, “survivor speak outs” or other forums in
which students staff, or faculty members disclose incidents of prohibited conduct are not considered a
report of Prohibited Conduct or notice to the University of prohibited conduct for purposes of triggering the
University’s obligation to investigate any particular incident(s). Such events may, however, inform the need
for campus-wide education and prevention efforts and the University will provide information about Title iX
and Ciery rights at these events

2.4 Fi|ing a Complaint

2.4.1 Fi|ing a complaint is making a request to initiate the University’s formal disciplinary process A
report may become a formal complaint either initiated by the complainant or the University, depending on
the outcome of the initial inquiry and assessment of the report, coupled with the complainants wishes

At the time a report is made a complainant does not have to decide whether to file a complaint
The University recognizes that not every individual will be prepared to file a complaint with the
University or to law enforcement, and individuals are not expected or required to pursue a specific
course of action

2.5 initial Assessment

2.5.1 Upon receipt of a report of prohibited conduct the Title lX Coordinator will arrange to meet with
the complainant in an intake meeting as soon as possible and within 5 days of receiving the report

2.5.2 At this meeting the Title lX Coordinator will discuss and explain:

- Title lX processes and procedures

- Counseling and medical support services available
- interim measures available and how to access them.
~ Confidentiality versus privacy considerations

2.5.3 At this meeting, the Title lX Coordinator will seek to determine how the complainant wishes to
proceed, i.e., whether the complainant wishes to pursue an informal resolution mediation a formal
complaint or does not wish to pursue further action Title lX Coordinator will have discretion to determine
whether or not informal resolution or mediation is appropriate under the circumstances

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 42 of 56

2.5.4 Even in instances where the complainant does not wish any action to be taken the Title lX
Coordinator must assess and make a determination in order to ensure the safety and wellbeing of the

complainant and the University community

2.6 interim Measures
2.6.1 The University may implement interim measures at any point during an lnvestigation.
2.6.2 Measures may be both remedial (designed to address safety and well-being and continued

access to educational opportunities) or protective (involving action against a respondent).

2.6.3 interim measures are designed to eliminate the prohibited conduct prevent its recurrence and

remedy its effects
2.6.4 Measures may include but are not limited to:

~ No contact orders

- Changes in housing assignment for one or both parties
- Academic accommodations

~ Changes in supervisor or work location

- Removal from campus housing or grounds

- Socia| restrictions

~ Changes in parking locations

- increased security

- Emotional and other support

- Counseling

2.6.5 An interim suspension i.e. suspension from classes work and other privileges (e.g., participation
in varsity athletics) or activities or from the University, may also be instituted until resolution of a case

2.6.6 interim measures are available regardless of whether a complainant pursues a complaint or

investigation under this policy

2.6.7 The University will maintain the privacy of any interim and protective measures provided under
this policy to the extent practicable and will promptly address any violation of the protective measures

2.6.8 The Title lX Coordinator has the discretion to impose and/or modify any interim measure based
on all available information and is available to meet with a complainant or respondent to address any
concerns about the provision of interim measures The Title iX Coordinator will work with the appropriate
Title lX Deputy Coordinator (e.g., student faculty) to identify and impose appropriate interim measures

2.7 informal Resolution

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 43 of 56

2.7.1 Recognizing that a wide spectrum of behaviors can constitute violations of the University’s
Sexual Misconduct and Harassment Policy, the Title lX Office may resolve reports informally and
appropriately based on the circumstances

2.7.2 informal resolutions generally are pursued when the complainant, having been fully informed of
all available options has explicitly made that choice An informal resolution process is voiuntary, and a
complainant or respondent can ask to end the informal resolution process at any time before its

completion

2.7.3 if an informal resolution process is ended by request any information obtained may be used in a

subsequent formal resolution process

2.7.4 Once a report has been resolved through an informal resolution process the matter will be

closed
2.8 Mediation
2.8.1 if the complainant desires to pursue mediation to resolve his/her report, the Title iX Coordinath

must agree that mediation is appropriate for resolution of the report at issue Mediation is never
appropriate for resolution of cases involving alleged Sexual Assault or any form of violence To determine
whether mediation is appropriate the Title lX Coordinator shall take the totality of circumstances into
account including but not limited to:

- The nature and severity of the conduct;
- The possibility of mediation resolving the matter;
- Whether mediation would satisfy the University’s Title iX obligations in the case at hand

2.8.2 if the 'l`itie iX Coordinator determines that mediation is appropriate the Title lX Coordinator will
promptly assign an appropriately trained mediator(s), notify the respondent, and implement mediation
within five working days absent any unusual circumstances

2.8.3 Both parties must consent to mediation
2.8.4 The Title lX Coordinator or any other appropriately trained employee may serve as the mediator.

2.8.5 A matter will be deemed satisfactorily resolved when both parties expressly agree in writing to an
outcome that is also acceptable to the Title lX Coordinator.

2.8.6 At any stage during the mediation process the complainant or respondent may terminate the
mediation and elect to begin formal complaint procedures Further, at any point during the mediation if the
mediator suspects that mediation is no longer appropriate the mediator will confer with the Title |X
Coordinator on this matter. A finding of inappropriateness must be made for example in the event that the
mediation exposes an occurrence of sexual assault with respect to the parties engaged in the mediation

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 44 of 56

2.8.7 Because entry into mediation and into a mediation agreement is voiuntary, neither party shall
have the right to appeal the terms of a Mediation Agreement absent a showing of duress or undue
influence caused by any person even a person not involved in the mediation The Title lX Coordinator
shall have sole discretion to determine whether a proper showing of duress or undue influence has been
made if the Title lX Coordinator makes a finding of duress or undue influence then formal procedures will

be initiated
2.9 Formal Complaint
2.9.1 Once a report of Prohibited Conduct has been made a victim or a third-party may file a formal

complaint alleging a violation of this policy. A complaint of prohibited conduct should be filed directly with
the Title lX Coordinator. The University, when the Title lX Coordinator determines that it is necessary to
protect the safety and well-being of the community, reserves the right to bring reports forward against a
student or employee and to act as the complainant for purposes of this policy

2.9.2 For Staff and Facuity, a formal complaint/statement must be submitted in writing
2.9.3 lt is strongly recommended that formal complaints be made in writing
2.9.4 in order to institute a formal complaint the following information is essentiai:

- The name of the accused (if known)

~ A description with reasonable specificity the incident(s) of alleged misconduct including the date and
place of such incident(s)

- A list of any sources of potential information (e.g., witnesses correspondence records etc.) that the
victim or third-party believes may be relevant to the investigation

2.9.5 A complaint should not be delayed if such sources of potential information are unknown or

unavailable because such sources can be discovered in the formal investigation

2.9.6 The Title iX Coordinator will review the complaint and determine whether the allegations if true
would constitute a violation of this Policy if necessary, the Title iX Coordinator will meet with the
complainant or the third-party reporter to gather further information prior to making a determination This

initial review should occur within 5 days of receiving the formal complaint

2.9.7 lf, after conducting the initial review of a formal complaint the Title lX Coordinator determines
that the allegation if true would not constitute a violation of this Policy, then the Title lX Coordinator will
administratively close the case and notify the complainant (and the reporter, if there is one). if new
information subsequently arises the complainant or reporter of the incident may request reconsideration of

the determination that no violation occurred

2.9.8 in cases where the Title lX Coordinator concludes that the alleged conduct while not a violation
of this Policy, might implicate other University policies the Title iX Coordinator may refer the matter to the

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 45 of 56

appropriate University officials

2.9.9 lf, after conducting the initial review of a formal complaint the Title lX Coordinator determines
that the allegation if true would constitute a violation of this Policy, then a formal investigation will be
initiated The investigation will take the form of the single-investigator model recommended by the White
House Task Force to Protect Students from Sexual Assault

2.9.10 The Title lX Coordinator may enter an interim order, where warranted and/or requested by the
complainant directing that no contact shall occur between the complainant and the respondent and may

also institute any other interim measures necessary

2.9.11 in the case where a law enforcement agency is in the process of gathering information and at the
request of law enforcement or University general counsei, the University will temporarily suspend the fact-
finding aspect of the University investigation investigation will proceed again upon notification of the Title
lX Coordinator or investigator by University general counsei.

2.10 investigation

2.10.1 The Title lX Coordinator will meet with the respondent in order to provide written notification of the
allegations provide the respondent with a copy of the policy and its procedures inform the respondent of
his/her rights under this policy and answer any questions regarding the Policy, process and procedures that
the respondent may have.

2.10.2 The Title lX Coordinator will assign an investigator to the complaint The investigator will make
findings of fact applying a preponderance of the evidence standard (i.e., more likely than not), and
determine based on those findings of fact whether a violation of this policy occurred

2.10.3 The Respondent will have five (5) business days to submit a written response to the allegations to.
the Title lX Coordinator. The Respondent is not required to submit a written statement The investigation

will continue regardless of whether the respondent chooses to participate in the process

2.10.4 The investigator will request individual interviews with the complainant, the respondent, and other
witnesses as appropriate The initial interviews with the complainant and the respondent should be in

person

2.10.5 The purpose of the interviews is to gather and assess information about the incident(s) at issue in
the complaint not to solicit general information about either party’s character.

2.10.6 This initial interview with the complainant should take place in person and within 5 business days
after being assigned the case by the Title lX Coordinator. The investigator may wait to hold the initial
interview with the respondent until after first meeting with the complainant

2.10.7 The investigator will interview witnesses provided by both the complainant and respondent

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 46 of 56

Witnesses may also include those identified by a University representative those identified by other
witnesses and any other persons the investigator considers it proper to interview.

2.10.8 After the collection of additional information is complete but prior to the conclusion of the
investigation the investigator may request individual follow-up interviews with the complainant and
respondent to give each the opportunity to respond to the additional information

2.10.9 Within one week after each party reviews the preliminary factual findings the complainant and
respondent may submit a written response to the investigator who will consider that response before

finalizing the factual findings

2.10.10 To the extent that the final report of the investigator concludes that a violation has occurred, the

report will not contain any specific recommendation as to sanctions

2.10.11 The investigator will return the final investigation report to the Title iX Coordinator. The Title iX
Coordinator will notify the complainant and respondent simultaneously in writing of the final findings of the
investigator.

2.10.12 Such notification shall include the process reasons for and deadline for appealing the
investigator’s finding

2.11 Student Sanctions
2.11.1 This section shall apply when the respondents primary role at the University is as a student

2.11.2 if the final report determines that a violation has occurred and there is no appeai, or a finding that
the investigator’s decision is upheld, the Title lX Coordinator will appoint a 3-person panel of faculty and
staff to a Title lX Administrative Panei, for determination of sanctions Students are not eligible to serve on
this panel. This Panel may request clarification on the facts from the investigator, but does not have the

authority to overrule the factual determinations of the investigator.

2.11.3 Concurrent to the appointment of the Title lX Administrative Panei, the Title lX Coordinator shall
request a written confidential report from the Vice President of Student Affairs regarding the background of
the student respondent, any prior incidents of misconduct in which the respondent has been involved, and
a report of sanctions/remediation previously applied for offenses of a nature similar to the current case
Such report shall be completed within five (5) business days and returned to the Title iX Coordinator.

2.11.4 Concurrent to the appointment of the Title iX Administrative Panei, the Title lX Coordinator shall
request a voluntary, written confidential impact statement from the complainant and respondent

2.11.5 The Title lX Coordinator shall provide the Administrative Panei with 1) a full copy of the
investigators final report including all exhibits 2) the written confidential report from the Vice President of
Student Affairs and 3) any and ali confidential impact statements received from the complainant and/or

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 47 of 56

respondent

2.11.6 The Administrative Title lX Panel shall issue a letter detailing the sanctions to be imposed within 5
days of receiving the materials from the Title lX Coordinator. The letter shall be sent to the Title lX
Coordinator who will then simultaneously relay it to the complainant and respondent, along with the

procedures to appeal the decisions

2.11.7 in an investigation conducted against a student who is the alleged perpetrator of any crime of
violence or non-forcible sex offense (e.g., statutory rape incest), the results of the sanctions proceeding
will be provided to the victim and in the case of a deceased victim, to the next of kin

2.12 Employee Sanctions

2.12.1 This section shall apply when the respondents primary role at the University is as a non-faculty
employee

2.12.2 if the final report determines that a violation has occurred and there is no appeal, or a finding that
the investigator’s decision is upheld, the case shall be referred to the Director of Human Resources for
disciplinary action per the Employee Standards of Conduct Policy and Corrective Action Procedures.

2.13 Faculty Sanctions

2.13.1 This section shall apply when the respondents primary role at the University is as a faculty
member,

2.13.2 For individuals holding dual and equal roles at the University as both faculty member and non-

faculty employee this section shall also apply

2.13.3 if the final report determines that a violation has occurred and there is no appeai, or a finding that
the investigators decision is upheid, the case shall proceed through the process for faculty sanctions
(including termination) as outlined in the Faculty Service information (FS|).

2.14 Advisors

2.14.1 The complainant and the respondent each have the opportunity to be advised by an advisor of
their choice including legal counsei, at their expense at any stage of the process and to be accompanied
by that advisor at any meeting or hearing in which the complainant or the respondent is required to be

present

2.14.2 An advisor may only consult and advise his or her advisee, but not speak for the advisee at any
meeting nor may the advisor direct questions to any administrator, party or witness in the process

2.14.3 Should the advisor become disruptive during any meeting, the Title iX Coordinator or investigator

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 48 of 56

may ask them to leave No advisor (or party) will be given the opportunity to cross-examine or to directly
question a complainant/respondent,

2.14.4 A parent may serve as an advisor to the complainant or respondent and in such case shall be
treated as set forth above

2.15 Appeai
2.15.1 An appeal may be made by either party based only on the following situations:

- A substantive violation of the procedures set forth in this policy has occurred which, in the context of the
case is likely to have the effect of changing the outcome; or

- The appellant has substantive and relevant new information that was not available at the time of the
investigation that may change the outcome or

- The appellant believes the decision regarding responsibility was in error; or

- The appellant believes the sanctions are not commensurate with the violation

2.15.2 An appeal must be made to the Title iX Coordinator in writing within five (5) business days of
receiving notification of the Title lX Administrative Panel’s decision from the Title lX Coordinator.

2.15.3 The Title iX Coordinator, having received the appeal, will convene a Title lX Appeals Panei, a 3-
person panel of appropriately trained faculty and staff, for review of the appeal, Students are not eligible to
serve on this panel.

2.15.4 The Title iX Coordinator will forward all materials reviewed by the Title lX Administrative Panei to
the Appeals Panel.

2.15.5 The Appeals Panei may request clarification on the facts from the investigator,.

2.15.6 The Appeals Panel will first make a determination of merit for the Appeal. if no merit is found, the
Appeals Panei will notify the Title lX Coordinator that the Appeai will not move forward

2.15.7 if merit is found for the Appeal, the Appeals Panei will make a determination within five (5)
business days of one of the following:

- Change in the finding of responsible/non-responsible for a violation of this policy;
- Change in the sanctions imposed;

Refer the case back to the investigator to further review new information acquired; or

Affirm the original findings and sanctions imposed
2.15.8 Upon determination by the Appeals Panei, the Title iX Coordinator will immediately be notified

2.15.9 ln the event there is a subsequent change in the result or when the result becomes final, both

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 49 of 56

parties will be sent written notification of such change within two (2) business days

2.15.10 Any change in responsibility/non-responsibility and/or change in sanctions made by the Appeals
Panei is finai, and not subject to further appeai. Findings and/or sanctions of this Policy cannot be grieved
through the Student Grievance Policy.

2.16 Request to Withdraw Complaint

2.16.1 While every effort will be made to respect the complainants wishes to withdraw a formal
complaint the University must be mindful of its overarching commitment to provide a non-discriminatory
environment as set forth in this policy and pursuant to Title lX. Therefore the Title lX Coordinator may
determine that investigation is appropriate despite a complainants request to withdraw the complaint

2.17 Request for informal Resolution After a Complaint has Been Filed

2.17.1 Once a complaint has been opened for investigation and before the final report has been provided
to the parties, the complainant may request informal resolution or mediation as an alternative to formal

resolution of the complaint

2.17.2 Such informal resolution requires the agreement of the complainant and respondent and the

approval of the Title lX Coordinator.

2.17.3 if such a request is approved, the timeframes will be stayed, and the investigators or a designee
will take such steps as he or she deems appropriate to assist in reaching a resolution

2.17.4 if an informal resolution cannot be reached in two weeks then formal procedures will resume
2.18 Additionai Confidentiality Considerations

2.18.1 Once a complaint is filed, the complainant, third-party reporter, the respondent, personal advisors
and any witnesses will be notified of the potential for compromising the integrity of the investigation by
disclosing information about the case and the importance of keeping confidential any information or
documents that they receive or review.

2.18.2 if it is determined that anyone involved in a report or complaint either as a complainant,
respondent or witness coliuded or shared information with another, sanctions may be imposed by
USciences. Such consequences may include suspension or dismissal from USciences, being barred from
residing on campus or being prohibited from participating in extracurricular activities including varsity
athletics

2.19 Multiple Charges

2.19.1 if the report of a violation of the Sexual Misconduct and Harassment Policy also implicates other

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 50 of 56

potential violations of the University’s Code of Student Conduct (in the case of students) or potential
violations of other University policies the Title iX Coordinator, in consultation with other appropriate
University personnei, will evaluate ali reported allegations to determine whether the allegations may be

appropriately investigated together without unduly delaying resolution

2.19.2 When the Title iX Coordinator determines that a single investigation is appropriate the
determination of responsibility for the violation of the Student Code of Conduct or violation of University
policy will be evaluated under the applicable policy

2.19.3 The investigation and adjudication will be done in accordance with the Sexual i\/iisconduct and

Harassment Policy

2.19.4 if there is found to be no violation of the Sexual Misconduct and Harassment Policy, but violations
of other University policies may have occurred a referral to the appropriate hearing body (student conduct
human resources faculty senate) may occur for further assessment and possible action to be undertaken
and/or imposed at the discretion of that body

3. Appendices
3.1 Appendix A - List of Confidential Employees
Name Role
Dr. Barb Siebert Director, Student Heaith
Dr. Anna Patrone Physician Assistant
Dr. Karen i_evinson Director, Student Counseling
Dr. A|issa Brown Associate Director, Student Counseling

Dr. Gauri Saxena Staff Psychologist

 

Note.' List current as of 5/8/20183.2 Appendix B - List of Potential SanctionsStudent
Sanctions

Ail sanctions with detailed descriptions are available in the student handbook under the Student Conduct
Policy Depending on the circumstances of the violation alternative sanctions beyond the below list may
be imposed

Written reprimand

Compietion of educational program(s)/workshop(s)

Participation in psychologicai, physicai, or substance abuse evaluations and/or counseling

Conduct probation: Loss of ability to participate in co-curricular activities

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 51 of 56

- Educational reflection paper

~ Fines and restitution

- Housing Probation

- Housing Fieassignment

- Housing Suspension (deferred)

- Housing Suspension

~ Housing Termination

~ Loss of Privileges

- Parental Notification

- Fievocation of admission and/or degree
~ Service requirement

- University Suspension (deferred)

- University Suspension (up to two years)

¢ Expulsion

- Verbai warning

- Written reprimand

~ Required participation in non-credit educational programs or community service

~ Fiequired participation in psychological, physical, or substance abuse evaluations
» Fiequired counseling

- Fines and restitution

- Administrative Leave

- Suspension

- Termination

Faculty Sanctions

- Verbai warning

- Written reprimand

- Fiequired participation in non-credit educational programs or community service

- Fiequired participation in psychological, physicai, or substance abuse evaluations
~ Required counseling

- Fines and restitution

- Administrative i_eave

- Termination

4. Companion Documents

4.1 Annuai Security and Fire Safety Report

4.2 Student i-landbook

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 52 of 56

4.3 Employee Handbook

4.4 Faculty Service information

4.5 l\/iandatory Training Policy/Matrix
4.6 Title lX intake Form

4.7 Notification of Respondent’s Rights
4.8 Notification of Victim’s Rights

For copies of these companion documents please contact Jessica Rickmond at
i.rickmond@usciences.edu or 215-596-8844

' @ 2019 University of the Sciences in Philade|phia

600 South 43rd Sfreef
Phi/ade/ph/'a, PA 79104

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 53 of 56

EXH|B|T B

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 54 of 56

~ 2018-2019 STuDENT HANDBooi< ~

 

 

S$Ciences

tsi tit s starts s
2018-2019

 

 

STUDENT
HANDB()()K

 

 

 

 

 

:,. .......................................................................
Property of`:
§ Addrcss: _
Phone #:
E-maii:
in case oi`emergency, please notit`y:
§ Name W :

The i)y’ar)nalio)i in this book was the besl available aI press tr`me. Policies and procedures are subject la Change

M
…____-______

University of.the Sciences Page 1

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 55 of 56

~ 2018-2019 STuDENT HANDBooi< ~

 

TABLE OF CONTENTS

 

GENERAL INFORMATION AND UNIVERSITY POLICIES

Generai ...................................................................................................................................................... jj
University Policies .................................................................................................................................... §
ACADEMICS

Program information ................................................................................................................................. 13
Academics ................................................................................................................................................. 7_6
Graduate Students ..................................................................................................................................... 7_6
Entry-Levei Programs ............................................................................................................................... ]_6
Majors ....................................................................................................................................................... I
Catalog Year for Degree Requirements .................................................................................................... §i
Registration and Student Records ............................................................................................................. 8_1
Grades ....................................................................................................................................................... §§
Academic Standards and Academic Progress ........................................................................................... §
Requirements for Graduation .................................................................................................................... _1_(_)_2_
Separation from the University ................................................................................................................. M

STUDENT SERVICES

 

 

 

 

 

 

 

 

 

 

Guide to Campus Services ........................................................................................................................ lig
Services for Students ................................................................................................................................. §
CAMPUS LIFE
Athietics .................................................................................................................................................... 146
Civic Engagement ..................................................................................................................................... 148
Fraternity and Sorority Life ....................................................................................................................... M
Leadership Programs ...................................................................................................................................... 151
Of`f`-Campus Housing ................................................................................................................................ 151
Rcsidence Life ........................................................................................................................................... 152
Student Activities ...................................................................................................................................... 153
Student Government Association (SGA) .................................................................................................. 153
Student Organizations ~ Gencrai information .......................................................................................... §
Student Organizations ............................................................................................................................... _1_31
DIRECTORIES ............................................................................................................................................ 1_4
2018-2019 Board of`Trustees .................................................................................................................... i_-i
Administrative Staft .................................................................................................................................. _1_7§
Fuii Time Faculty ...................................................................................................................................... iii
important Teiephone Numbers .................................................................................................................. _1__‘9
APPENDIX A ~ Academic integrity ............................................................................................................ 183
APPENDIX B » Tuition, Fees, and Refunds (2018-2019) ........................................................................... 187
APPENDIX C » Academic Caiendars .......................................................................................................... 1_91
GLOSSARY .................................................................................................................................................. 193
INDEX ........................................................................................................................................................... Q._i)j

University of the Sciences Page 2

Case 2:19-cv-OO358-.]S Document 1 Filed 01/24/19 Page 56 of 56

"' 2018-2019 STUDENT HANDBOOK "'

 

38. Violation of University Policies. Violating other published University policies or rules

39. Weapons. Possession use, or distribution of explosives (including fireworks and ammunition),
guns (including air, BB, paintbaii, facsimile weapons and pellet guns), or other weapons or
dangerous objects such as arrows axes machetes nun chucks, throwing stars or knives
including the storage of any item that falls within the category ofa weapon in a vehicle parked
on University property (See Campus Weapons Policy for more information).

OVERVIEW OF CONDUCT PROCESS

 

This overview provides a general idea of how the campus conduct proceedings work, however not all
situations are ofthe same severity or complexity Thus these procedures are flexible and are not exactly
the same in every situation though consistency in similar situations is a priority.

Students should be aware that the student conduct process is quite different from criminal and civil court
proceedings Procedures and rights in student conduct procedures are conducted with fairness to all, but
do not include all ofthe same protections afforded by the courts Due process as defined within these
procedures assures written notice and the opportunity for a hearing before an objective decision-maker.
No student will be found in violation ofa University policy without information showing that it is more
likely than not that, a policy violation occurred Any sanctions will be proportionate to the severity of
the violation and to the cumulative conduct history of the student

The Office of Student Conduct may accommodate concerns for the personal safety, weil-being, and/or
fears of confrontation of the complainant, respondent and/or other witnesses during the hearing by
providing separate facilities by using a visual screen and/or by permitting participation by telephone
videophone, closed circuit television video conferencing, videotape audio tape written statement or
other means where and as determined appropriate by the Director of Student Conduct (or designee).

Fi|ing of Complaints

Any member of the University community may file a complaint against a student or student organization
for potential violations of the Student Conduct Policy. Complaints may be filed with the Office of
Student Conduct Faculty and staff can access the reporting forms on the University Blackboard page
Anyone else wishing to file a complaint should contact the office at (215) 596-7554.

While there is no time limit on filing complaints it can become difficult to gather information regarding
an incident and take action when there is a prolonged delay in filing a complaint As such, every effort
should be made to file a complaint as soon as possible after the event takes place or becomes known
preferably within five days. Complaints filed more than 90 days after the event takes place or becomes
known will be addressed at the discretion of the Director of Student Conduct in consultation with the
Dean of Students (or designee).

The Director of Student Conduct (or designee) will review the complaint and will determine the initial
course of action to be taken if necessary, the Director of Student Conduct (or designee) may request

 

University of the Sciences Page 49

